Citation Nr: 1211960	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral ankle and foot disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February and March 2003 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral foot and ankle pain, as well as service connection for a chronic skin condition involving subacute eczema.  

In October 2006, to support his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In a subsequent March 2007 decision, the Board granted service connection for a skin disorder (dermatitis/eczema).  The RO then effectuated that decision by assigning an initial 10 percent rating retroactively effective from August 2002.  After filing a separate claim for an increased rating, the RO issued another decision in September 2008 granting a higher 30 percent rating for this skin disability. 

Also in that March 2007 decision granting service connection for the skin disability, however, the Board remanded this claim for service connection for bilateral ankle and foot disorders for further development and consideration - including obtaining Social Security Administration (SSA) records, VA and private treatment records, and scheduling the Veteran for a VA compensation examination for a medical nexus opinion regarding the etiology of his ankle and foot disorders, especially in terms of the likelihood they are related or attributable to his military service or date back to his service.  Because, however, the medical opinion resultantly obtained was inconclusive on this determinative issue of causation, the Board again remanded this claim in October 2009 to try and obtain a more definitive medical nexus opinion, which was obtained in December 2009.


Upon receiving the file back, the Board issued a decision in June 2010 denying this claim for service connection for bilateral ankle and foot disorders.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim for further development and readjudication in compliance with the directives specified in the joint motion.  

To comply with this Court order, the Board in turn is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In the joint motion, the parties agreed that the Board erred by failing to provide an adequate statement of reasons and bases as required by 38 U.S.C.A. § 7104(d)(1).  Specifically, the Board did not take into consideration a November 1988 lay statement from the Veteran or an August 2006 statement from his brother contradicting the portion of the Board's June 2010 decision finding there were no foot or ankle complaints by the Veteran until more than 20 years after his military service had ended.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (the Board has a duty to render factual findings and determine the credibility and probative weight of the evidence).  It therefore was determined the Board must make a new credibility determination in light of this lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

The parties also determined that, while the Board had made a finding on chronicity, i.e., permanency of disease or injury in service, it was not apparent that the Board had made an express determination on continuity of symptomatology.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  And the essence of § 3.303(b) is continuous symptoms, not treatment.

The Board conceded there was evidence in the service treatment records (STRs) showing the Veteran had complained of left ankle pain while in service, in November 1975, and that he reported that pain had been occurring on and off since spraining his left foot in 1972.  And although there were no indications in his STRs of any such complaints or injury to his right ankle and foot, there were 
post-service records dated since July 2002 mentioning a history of continued foot and ankle problems since that injury in service, so suggestive of continuity of symptomatology.  The parties thus agreed the Board should have considered all provisions of the law, including considering whether the Veteran had satisfied the nexus requirement based on showing continuity of symptomatology since service.  38 U.S.C.A. § 7104 (d)(1).

But prior to making these necessary determinations when readjudicating the claim, the parties concurred that a new VA medical examination and etiology opinion are needed because, when previously denying this claim in June 2010, the Board relied on a December 2009 VA medical opinion that was conclusory and insufficient to determine whether there is a nexus or link between the Veteran's current foot and ankle disorders and his military service - in particular, the type of injury he claims to have sustained in 1972 or at other times during his service.  The VA medical examiner's December 2009 opinion, though unfavorable to the claim, did not explain how medical reports and opinions from Drs. B. R. (2007), L. S. (2008), and J. S. (2009) did not affect the lack of nexus needed for service connection.  It was pointed out that, in Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two." Neives-Rodriguez, at 301.  Also, the parties pointed out that the December 2009 VA medical examiner's opinion was based on the lack of treatment records in the file and did not take into account the Veteran's reported symptoms, which, again, is the essence of 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the STRs to provide a negative opinion). 

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's bilateral foot and ankle disorders, and especially concerning the likelihood (very likely, as likely as not, or unlikely) any disorders currently affecting his feet and ankles are related or attributable to his military service or date back to his service - including to the left foot injury (sprain) he alleges to have sustained in 1972, which he mentioned by history when later complaining in November1975 of intermittent (on and off) left ankle pain since that injury.

And although there were no such indications during his service of any injury to his right ankle or foot, or of right or left foot or ankle disability at time of discharge in December 1980, the examiner must also consider that the Veteran filed a claim some 8 years later, in December 1988, for left and right ankle disability, explaining that he had severely sprained his right ankle once in service and his left ankle twice while in basic training.  He also said that both ankles were causing him problems and limited his ability to walk long distances and stand for any length of time.

This VA compensation examiner must additionally consider the August 2006 statement from the Veteran's brother, stating the Veteran had explained to him that he had left the service because he was having trouble with painful feet.


As well, this VA compensation examiner must consider the medical reports and opinions from Drs. B. R. (2007), L. S. (2008), and J. S. (2009) and, if in agreement with the December 2009 VA compensation examiner, discuss why these doctor's opinions do not affect the lack of nexus needed for service connection.

To this end, because the Veteran is competent to report the onset of foot and ankle symptoms like pain, etc., while in service, and of purportedly having experienced continuous symptoms since service, the examiner must consider the Veteran's lay testimony in determining whether any current ankle or foot disorder is related or attributable to the Veteran's military service or dates back to his service.  Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The Board eventually will have to assess the credibility of the Veteran's lay testimony, and that of his brother and others, to in turn determine its ultimate probative value in relation to the other evidence - including the medical evidence against the claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999) (The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its probative value).

If the examiner is unable to provide this requested medical nexus opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.  So merely saying he or she cannot comment will not suffice.

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


